
	
		III
		112th CONGRESS
		1st Session
		S. CON. RES. 22
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2011
			Mr. McCain submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that John
		  Arthur Jack Johnson should receive a posthumous pardon for the
		  racially motivated conviction in 1913 that diminished the athletic, cultural,
		  and historic significance of Jack Johnson and unduly tarnished his
		  reputation.
	
	
		Whereas
			 John Arthur Jack Johnson was a flamboyant, defiant, and
			 controversial figure in the history of the United States who challenged racial
			 biases;
		Whereas
			 Jack Johnson was born in Galveston, Texas, in 1878 to parents who were former
			 slaves;
		Whereas
			 Jack Johnson became a professional boxer and traveled throughout the United
			 States, fighting White and African-American heavyweights;
		Whereas
			 after being denied (on purely racial grounds) the opportunity to fight 2 White
			 champions, in 1908, Jack Johnson was granted an opportunity by an Australian
			 promoter to fight the reigning White title-holder, Tommy Burns;
		Whereas
			 Jack Johnson defeated Tommy Burns to become the first African-American to hold
			 the title of Heavyweight Champion of the World;
		Whereas
			 the victory by Jack Johnson over Tommy Burns prompted a search for a White
			 boxer who could beat Jack Johnson, a recruitment effort that was dubbed the
			 search for the great white hope;
		Whereas
			 in 1910, a White former champion named Jim Jeffries left retirement to fight
			 Jack Johnson in Reno, Nevada;
		Whereas
			 Jim Jeffries lost to Jack Johnson in what was deemed the Battle of the
			 Century;
		Whereas
			 the defeat of Jim Jeffries by Jack Johnson led to rioting, aggression against
			 African-Americans, and the racially motivated murder of African-Americans
			 nationwide;
		Whereas
			 the relationships of Jack Johnson with White women compounded the resentment
			 felt toward him by many Whites;
		Whereas
			 between 1901 and 1910, 754 African-Americans were lynched, some for simply for
			 being too familiar with White women;
		Whereas
			 in 1910, Congress passed the Act of June 25, 1910 (commonly known as the
			 White Slave Traffic Act or the
			 Mann Act) (18 U.S.C. 2421 et seq.), which
			 outlawed the transportation of women in interstate or foreign commerce
			 for the purpose of prostitution or debauchery, or for any other immoral
			 purpose;
		Whereas
			 in October 1912, Jack Johnson became involved with a White woman whose mother
			 disapproved of their relationship and sought action from the Department of
			 Justice, claiming that Jack Johnson had abducted her daughter;
		Whereas
			 Jack Johnson was arrested by Federal marshals on October 18, 1912, for
			 transporting the woman across State lines for an immoral purpose
			 in violation of the Mann Act;
		Whereas
			 the Mann Act charges against Jack Johnson were dropped when the woman refused
			 to cooperate with Federal authorities, and then married Jack Johnson;
		Whereas
			 Federal authorities persisted and summoned a White woman named Belle Schreiber,
			 who testified that Jack Johnson had transported her across State lines for the
			 purpose of prostitution and debauchery;
		Whereas
			 in 1913, Jack Johnson was convicted of violating the Mann Act and sentenced to
			 1 year and 1 day in Federal prison;
		Whereas
			 Jack Johnson fled the United States to Canada and various European and South
			 American countries;
		Whereas
			 Jack Johnson lost the Heavyweight Championship title to Jess Willard in Cuba in
			 1915;
		Whereas
			 Jack Johnson returned to the United States in July 1920, surrendered to
			 authorities, and served nearly a year in the Federal penitentiary at
			 Leavenworth, Kansas;
		Whereas
			 Jack Johnson subsequently fought in boxing matches, but never regained the
			 Heavyweight Championship title;
		Whereas
			 Jack Johnson served his country during World War II by encouraging citizens to
			 buy war bonds and participating in exhibition boxing matches to promote the war
			 bond cause;
		Whereas
			 Jack Johnson died in an automobile accident in 1946;
		Whereas
			 in 1954, Jack Johnson was inducted into the Boxing Hall of Fame: and
		Whereas
			 on July 29, 2009, the 111th Congress agreed to Senate Concurrent Resolution 29,
			 which expressed the sense of the 111th Congress that Jack Johnson should
			 receive a posthumous pardon for his racially motivated 1913 conviction: Now,
			 therefore, be it
		
	
		That it remains the sense of Congress that
			 Jack Johnson should receive a posthumous pardon—
			(1)to expunge a racially motivated abuse of
			 the prosecutorial authority of the Federal Government from the annals of
			 criminal justice in the United States; and
			(2)in recognition of the athletic and cultural
			 contributions of Jack Johnson to society.
			
